DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Claims 1 and 3 have been amended to obviate an objection and replace the word “of” with “comprising”, which makes the mixture open to other components. Claims 7-20 have also been added. 

Priority
	An English translation of the foreign priority document application JP2018-025381 has not been submitted.

Claim Objections
RE: Objection to the claims
	The minor informality in claims 1 and 3 have been corrected. Hence, the objections have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 1-6 under 35 U.S.C. 103
	Traverses of rejections is based on each of the cited prior art and their combination not rendering the claims obvious. Applicant argues that Hrabak et al.’s method of obtaining a bacterial extract and analyzing the extract using MALD-TOF is contrary to employing MALDI-TOF to directly measure a bacterial colony or bacterium. Moreover, Fukuyama describes class D [Symbol font/0x62]-lactamases as having hydrophobic residues et al. teaches that ATHAP improves detection of hydrophobic peptides and suppresses detection of hydrophilic peptides, Applicant disputes that it would not be obvious to utilize ATHAP with a hydrophilic protein like [Symbol font/0x62]-lactamase.
All arguments and the submitted Exhibits 1-4 have been fully considered but are found unpersuasive. First, Applicant is arguing a feature that is not claimed. Claim 1 broadly recites detecting [Symbol font/0x62]-lactamase in “an analysis target sample” which encompasses bacterial extract. Even though claim 3 requires evaluating [Symbol font/0x62]-lactam antibiotic resistance in “a colony of the bacteria”, the method does not exclude other steps (as indicated by the transitional phrase “comprising” in line 2) and is thus open to an extraction step. 
Second, it is known in the art that some [Symbol font/0x62]-lactamases are hydrophobic while others are hydrophilic. Nielsen et al. (PNAS 1981, Vol. 78, pages 3511-3515), for example, shows that half of the total penicillinase (or penicillin amido-[Symbol font/0x62]-lactamhydrolase) in a Bacillus licheniformis 749/C culture exists on the outer surface of the plasma membrane as a strongly hydrophobic form (left column, Introduction, p. 3511). Similarly, Nielsen et al. II (Biochemistry 1983, Vol. 22, pages 4652-4656) demonstrates that Bacillus cereus 569 has a membrane-bound [Symbol font/0x62]-lactamase form aside from a hydrophilic secreted form (Abstract, page 4652). As more [Symbol font/0x62]-lactamases from other bacteria were characterized, it was determined that this enzyme can be classified as class A, B, C, or D based on their primary structures and catalytic properties as substantiated by Shaw et al. (US 2009/0203003 A1). Shaw et al. states that class A and et al.’s method with reasonable expectation that it would help detect [Symbol font/0x62]-lactamases.
	The rejections of record are therefore deemed proper. But to address the new claims, new grounds of rejection are set forth.

New grounds of rejections
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hrabak et al. (Pub. No. EP 2816357 A1; IDS cited) in view of Fukuyama (Mass Spectrometry 2015, Vol. 4, A0037, pages 1-14), as evidenced by Toth et al. (Acta Crystallographica Section D: Structural Biology 2017, Vol. 73, pages 692-701).
Hrabak et al. states that one suitable approach for determining bacterial resistance is through detection of beta-lactamases, which are enzymes that provide resistance for some bacteria against beta-lactam antibiotics (par. [0002]). Beta-lactamases have been detected using mass spectrometry such as Matrix Assisted Laser Desorption/Ionization Time-of-Flight (MALDI-TOF) mass spectrometry (par. [0003]). However, previous methods entail cleaving proteins into short peptides prior to detection by mass spectrometry, or carrying out an enzymatic reaction followed by detection of the reaction products (par. [0004]-[0006]).
et al. discloses a method of detecting periplasmic space and cell wall outer membrane proteins of Gram-negative bacteria by mass spectrometry, thereby allowing determination of bacterial resistance against beta-lactam antibiotics (Abstract; par. [0001]). The proteins are initially extracted from bacteria, then stabilized by an inhibitor and/or substrate of the protein, dissolved, deposited on a MALDI-TOF plate, covered by a matrix solution, and measured via MALDI-TOF mass spectrometry. The resulting spectra are then compared with reference protein peaks, which are obtained from measurement of protein standards (par. [0007]). 
In a preferred embodiment, the proteins being detected are beta-lactamases and the resulting spectra are compared with reference peaks of beta-lactamases (par. [0009]). Beta-lactamase reference peaks can be obtained from measurements of beta-lactamase standards (par. [0013]).
	A working example method shows: extracting beta-lactamases from Escherichia coli, Klebsiella pneumoniae, Proteus mirabilis, Citrobacter freundii (par. [0016]-[0019]); stabilized with acetonitrile, water, and trifluoroacetic acid (par. [0020]); placing the stabilized sample on a MALDI plate, covered with a matrix comprising sinapic acid and ethanol in water; and performing MALDI-TOF measurement (par. [0021]).
Hrabak et al.’s method of detecting Gram-negative bacteria periplasmic space and cell wall outer membrane proteins is comparable to the instant application’s method for the following reasons:
Regarding claim 1: adding a matrix solution on an extract, wherein said extract comprises periplasmic space and cell wall outer membrane proteins such as beta-
Measuring the proteins present in the extract using MALDI-TOF mass spectrometry is the same as the step “subjecting a mixture of the compound of formula (I) and the analysis target sample to matrix-assisted laser desorption ionization mass spectrometry”. 
The disclosed method is different from the claimed method in that the matrix is not specified to be “compound of Formula (I)”, “wherein in the formula (I), R is an alkyl group having 3 - 11 carbon atoms”. In the working example, the matrix used is sinapic acid.
According to Fukuyama, sinapinic acid (also known as sinapic acid) and cyano-4-hydroxycinnamic acid (CHCA) are some of the conventional MALDI matrices and have been particularly used for peptides and proteins, respectively (third and last par., left col., page 1). In the last decade, several new matrices have been developed including alkylated trihydroxyacetaphenones (ATHAP) (second par., right col., page 1). ATHAP provides high sensitive analyses based on preferential ionization of hydrophobic peptides from a homogenous matrix-analyte spot (Table 1, page 2). When different acyl group chain lengths (C6, C8, C10, and C12) in the ATHAP structure were compared, the octanoyl (C8) and decanoyl (C10) groups were found to be most effective for improving sensitivity for detecting hydrophobic peptides (first par., left col., page 12). Experimental results demonstrate that C8-ATHAP is able to detect hydrophobic peptides that could not be detected using the conventional matrix CHCA (Table 7, page 12; second and third par., left col., page 13). Unlike its predecessor ADHB that serves 
Based on Fukuyama’s teachings, a person with ordinary skill in the art before the effective filing date of the claimed invention would have modified Hrabak et al.’s method by using an ATHAP like C8-ATHAP instead of sinapic acid as the matrix. It can be expected that ATHAP would facilitate ionization of hydrophobic peptides in the extract and detection of proteins like beta-lactamases via MALDI-MS given that they are known to have hydrophobic residues and hydrophobic regions. Toth et al., for example, provides evidence that beta-lactamases harbor conserved surface hydrophobic residues (Abstract, page 692; Figure 4a, page 698). Substitution of one known element for another known element is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. See KSR International Co. v. Teleflex Inc. 550 US 398, 82 USPQ2d 1385 (2007).
Alternatively, it would have been obvious to use both ATHAP like C8-ATHAP and sinapic acid as the matrix and predict that such combination would allow detection of hydrophobic and hydrophilic peptides. Combining prior art elements according to known methods to yield predictable results supports obviousness.
Claim 1 is therefore obvious over Hrabak et al. in view of Fukuyama.
Regarding claims 2 and 6: the extract comprising proteins from bacteria meets claim 2’s limitation “wherein the analysis target sample includes bacteria or an extract 
Regarding claims 3-5: the modified method’s use of an ATHAP as the matrix such as C8-ATHAP, which has the same structure as formula (I) with 8 carbons, is similar to the step “mixing a compound of formula (I) as a matrix to a colony of the bacteria such that a mixture of the bacteria to be evaluated and the matrix is prepared” and “wherein in the formula (I), R is an alkyl group having 3 - 11 carbon atoms”.
Performing MALDI-TOF mass spectrometry on the mixture is equivalent to “subjecting the mixture to matrix-assisted laser desorption ionization mass spectrometry”.
Comparing the obtained spectra to reference peaks of beta-lactamase, which allows measurement of beta-lactamase amount and determination of beta-lactam antibiotic resistance, corresponds to “determining an abundance of [Symbol font/0x62]-lactamase contained in the bacteria based on an analysis result; and determining that the bacteria have [Symbol font/0x62]-lactam antibiotic resistance when the abundance of [Symbol font/0x62]-lactamase exceeds a threshold”.
Hrabak et al. and Fukuyama differ from the instant claims in that neither one particularly teaches that the sample being analyzed is “a colony of the bacteria” (claim 3) or “includes bacteria” (claim 4-5). 
Despite this, beta-lactamases are known to be secreted by bacteria as substantiated by Hrabak et al.. One with ordinary skill in the art would have carried out the modified method to a colony of bacteria or a bacterial sample instead of an extract with reasonable expectation that beta-lactamases would be successfully detected by Id.
Regarding claims 7-14 and 17-18: Fukuyama’s teaching of using ATHAP prepared in acetonitrile (ACN)/water/trifluoroacetic acid (TFA) at a concentration of 5 mg/ml (first par., left column, page 12) satisfies the requirement that the matrix is “a matrix solution comprising a solvent and the compound of formula (I) such that a concentration of the compound of formula I is in a range of 1 mg/ml to a saturation concentration” (claims 7, 9, 11, 13, 17) and “…in a range of 1 mg/ml to 30 mg/ml” (claims 8, 10, 12, 14, 18).
Regarding claims 15-16: the solvent comprising CAN, water, and TFA fulfills “the solvent is at least one solvent selected from the group consisting of acentonitrile, trifluoroacetic acid, methanol, ethanol, tetrahydrofuran, dimethylsufoxide and water”.
Regarding claims 19-20: Fukuyama shows that mixing 5 mg/ml of ATHAP solution with 1 pmol of peptide and even 100 fmol equimolar mixture of hydrophobic and hydrophilic peptides can be detected by mass spectrometry (Fig. 9 and Table 8, page 12). With the sensitivity improvement brought by ATHAP as a matrix, there is reasonable expectation that using 5 mg/ml of ATHAP in the modified method would be capable of detecting lactamase amounting to “1 pmol or less” and “0.8 pmol or less”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

RE: Nonstatutory double patenting rejection of claims 1-6
	Applicant traverses the double patenting rejections for the same reasons discussed above regarding Hrabak et al. (see rejection under 35 U.S.C. 103).
	The traversal has been considered but is found unpersuasive. Hrabak et al. teaches the importance of detecting beta-lactamases to identify resistant bacteria. Since both U.S. patents are directed to a method of using a 2,4,6-trihydroxyalkylphenone represented by Formula (I) as a matrix in a mass spectrometry analysis of a sample including a peptide or protein, it would have been obvious to try the disclosed method on beta-lactamase detection. 
	The rejections of record are considered proper but have been modified to address new claims.

Modified rejections
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,453,846 and claims 1-7 of U.S. Patent No. 10,481,163; each in view of Hrabak et al. (Pub. No. EP2816357 A1) and Fukuyama (Mass Spectrometry 2015, Vol. 4, A0037, pages 1-14).

On the other hand, the instant application’s method is drawn to an analysis method for detecting beta-lactamases in a target sample by mixing into said target sample a compound of Formula (I). This compound is the same as the 2,4,6-trihydroxyalkylphenone represented by Formula (I) used as matrix in both U.S. patents. 
What differentiates the U.S. patents from the instant application is that it does not specifically detect beta-lactamases in the sample being analyzed. The working concentration of the matrix is also not disclosed.
Nonetheless, Hrabak et al. teaches detecting beta-lactamases in an extract of proteins from periplasmic space and cell wall outer membrane of Gram-negative bacteria. Detection of beta-lactamases allows identification of bacteria that are resistant towards beta-lactam antibiotics. Since Hrabak et al. teaches that determining antibiotic KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
The claims of the instant application are thus obvious over U.S. patent 9,453,846 in view of Hrabak et al., and U.S. patent 10,481,163 in view of Hrabak et al..

Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651